       Case 1:20-cv-02921-SDG Document 1 Filed 07/14/20 Page 1 of 11




         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                  ATLANTA DIVISION



Richard Rose, an individual,            Case No.
Brionté McCorkle, an
individual, Wanda Mosley, an
                                        ___________________
individual, and James “Major”
Woodall, an individual,

        Plaintiffs,

 vs.
                                        Complaint
Brad Raffensperger, in his
official capacity as Secretary of
State of the State of Georgia,

        Defendant.




                          Nature of the Case

       1.    This is an action under Section 2 of the Voting Rights Act, 52

U.S.C. § 10301, challenging the at-large method of electing members of

Georgia’s Public Service Commission.
     Case 1:20-cv-02921-SDG Document 1 Filed 07/14/20 Page 2 of 11




      2.    The Public Service Commission dates back to 1879.

Commissioners have been chosen by statewide election since 1906. Yet

no African American has ever been elected to the Public Service

Commission without having first been appointed by the governor. And

even then, only one African American has ever served on the

Commission.

      3.    The plaintiffs are African-American voters, and they seek

declaratory and injunctive relief prohibiting further use of the at-large

method of election on the ground that it dilutes black voting strength in

violation of Section 2.

                          Jurisdiction and Venue

      4.    This Court has original jurisdiction of this action under 28

U.S.C. §§ 1331, 1343(a)(3)-(4), and 2201(a) and 52 U.S.C. § 10308(f).

      5.    Venue is proper in this Court under 28 U.S.C. §§ 90(a)(2)

and 1391(b).

                                 Parties

      6.    Richard Rose is an African-American resident and registered

voter in Fulton County, Georgia.




                                     2
     Case 1:20-cv-02921-SDG Document 1 Filed 07/14/20 Page 3 of 11




      7.    Brionté McCorkle is an African-American resident and

registered voter in Fulton County, Georgia.

      8.    Wanda Mosley is an African-American resident and

registered voter in Fulton County, Georgia.

      9.    James “Major” Woodall is an African-American resident and

registered voter in Fulton County, Georgia.

      10.   Defendant Brad Raffensperger is the Secretary of State of

the State of Georgia (hereinafter, the “Secretary”). He is the chief

election official of the State of Georgia and is responsible for

administering elections for members of the Public Service Commission.

See, e.g., O.C.G.A. §§ 21-2-50(a)(4), 21-2-154(a), 21-2-132(d)(2), 21-2-

499(a), 21-2-502(c). He is sued in his official capacity only.

                               Background

      11.   The Georgia Public Service Commission consists of five

members elected at-large by all Georgia voters in partisan elections to

serve staggered six-year terms. Ga. const. art. IV, § 1, para. I; O.C.G.A.

§ 46-2-1.




                                      3
     Case 1:20-cv-02921-SDG Document 1 Filed 07/14/20 Page 4 of 11




      12.   Although elected at large, members of the Public Service

Commission are required to reside in one of five Public Service

Commission Districts prescribed by statute. O.C.G.A. § 46-2-1.

      13.   The jurisdiction, powers, and duties of the Public Service

Commission are prescribed by state law, and they include broad

governmental authority to supervise and regulate common carriers,

railroads, and public utilities. O.C.G.A. § 46-2-1 et seq. Among many

other duties, the Commission regulates the rates that Georgians may be

charged by electric, natural gas, and telephone companies.

      14.   According to the 2010 Census, the State of Georgia has a

total population of 9,687,653 persons, of whom 5,787,440 (59.7%) are

white, 3,054,098 (31.5%) are black, and 846,115 (8.7%) are members of

other racial groups. U.S. Census Bureau, QT-P5: Race Alone or in

Combination (Georgia), 2010 Census Summary File 1. A true and correct

copy of table QT-P5 is attached hereto as exhibit 1.

      15.   According to the 2010 Census, Georgia has a voting-age

population of 7,196,101 persons, of whom 4,481,721 (62.3%) are white,

2,140,789 (29.7%) are black, and 573,591 (8.0%) are members of other

racial groups. U.S. Census Bureau, P10: Race for the Population 18



                                    4
     Case 1:20-cv-02921-SDG Document 1 Filed 07/14/20 Page 5 of 11




Years and Over (Georgia), 2010 Census Summary File 1. A true and

correct copy of table P10 is attached hereto as exhibit 2.

      16.   Georgia’s African-American population has grown since the

2010 Census. The 2018 American Community Survey, which is the most

recent survey available from the Census Bureau, estimated that black

residents make up approximately 33.2 percent of Georgia’s total

population and 32.3 percent of Georgia’s citizen voting-age population.

      17.   As of July 1, 2020, approximately 30.1 percent of Georgia’s

registered voters self-identified as African American.

      18.   African Americans in Georgia are sufficiently numerous and

geographically compact to constitute a majority of the voting-age

population in at least one single-member district in an illustrative five-

district plan for electing members of the Public Service Commission.

      19.   For example, the illustrative plan attached hereto as exhibit

3 (“Illustrative Plan 1”) contains one reasonably compact majority-black

district.

      20.   African-American voters in Georgia are politically cohesive

in elections for members of the Public Service Commission.




                                     5
      Case 1:20-cv-02921-SDG Document 1 Filed 07/14/20 Page 6 of 11




      21.      For example, in elections for members of the Public Service

Commission between 2012 and 2018, African-American voters supported

their preferred candidates with greater than 80 percent of their votes in

every such election.

      22.      A white majority votes sufficiently as a bloc to enable it—in

the absence of special circumstances—usually to defeat the candidates

preferred by black voters in elections for members of the Public Service

Commission.

      23.      For example, in elections for members of the Public Service

Commission between 2012 and 2018, white voters supported their

preferred candidates with greater than 80 percent of their votes and

were able to defeat the candidates preferred by black voters in every

such election.

      24.      The State of Georgia has a long and extensive history of

voting discrimination against African Americans. See, e.g., Wright v.

Sumter Cty. Bd. of Elections & Registration, 301 F. Supp. 3d 1297, 1310

(M.D. Ga. 2018) (“Georgia’s history of [racial] discrimination ‘has been

rehashed so many times that the Court can all but take judicial notice

thereof.’”).



                                       6
     Case 1:20-cv-02921-SDG Document 1 Filed 07/14/20 Page 7 of 11




      25.   That history coincides with the onset in 1906 of statewide

elections for members of the Public Service Commission. In that year,

Hoke Smith ran successfully for governor on a platform of reforming the

railroad commission and disenfranchising African-American voters. “I

favor a constitutional amendment,” Smith campaigned, “which will

insure a continuation of white supremacy.” He accomplished that shortly

after taking office when Georgia adopted a constitutional amendment

establishing a literacy test to vote—a test designed specifically to

disenfranchise black voters.

      26.   Voting in elections for members of the Public Service

Commission is polarized along racial lines.

      27.   For example, in elections for members of the Public Service

Commission between 2012 and 2018, black and white voters supported

different candidates with greater than 80 percent of their votes in every

such election.

      28.   Elections for members of the Public Service Commission

feature at least three voting practices that enhance the opportunity for

discrimination against African Americans. These include staggered

terms, a majority-vote requirement, and unusually large voting districts.



                                     7
     Case 1:20-cv-02921-SDG Document 1 Filed 07/14/20 Page 8 of 11




      29.   There is an informal slating process for members of the

Public Service Commission that operates by gubernatorial appointment.

In 2018, for example, Commissioner Stan Wise resigned with less than a

year left on his six-year term, and Governor Nathan Deal appointed

Tricia Pridemore to Wise’s seat. Pridemore then ran in the 2018 election

as an incumbent and defeated the candidate preferred by black voters.

African-American voters have been denied access to this informal slating

process since 2002, and they never had access to it before 1999.

      30.   African Americans in Georgia bear the effects of

discrimination in such areas as housing, employment, and health, which

hinder their ability to participate effectively in the political process.

      31.   Representation on the Public Service Commission is no

exception. Though the Commission dates back to the 19th century, only

one African American, David L. Burgess, has ever served on it.

      32.   And Burgess did not become a member through statewide

election. Rather, Governor Roy Barnes appointed him to fill a vacancy on

the Commission in April 1999.

      33.   Burgess was then elected in 2000, but only with the

advantage of incumbency. He would only serve one full term before being



                                      8
     Case 1:20-cv-02921-SDG Document 1 Filed 07/14/20 Page 9 of 11




defeated in his 2006 campaign for reelection. No African American has

served on the Commission before or since.

      34.   The Public Service Commission has not been responsive to

the particularized needs of African American residents of Georgia.

      35.   The at-large method of electing members of the Public

Service Commission lacks proportionality in that the percentage of

districts in which African-American voters constitute an effective

majority is less than the African-American percentage of Georgia’s

voting-age population.

                               Claim One

      36.   The at-large method of electing members of Georgia’s Public

Service Commission dilutes black voting strength in violation of Section

2 of the Voting Rights Act, 52 U.S.C. § 10301.

                                  Relief

      37.   A real and actual controversy exists between the parties.

      38.   The plaintiffs have no adequate remedy at law other than

this action for declaratory and equitable relief.




                                     9
    Case 1:20-cv-02921-SDG Document 1 Filed 07/14/20 Page 10 of 11




     39.   The plaintiffs are suffering irreparable harm as a result of

the violation complained of herein, and that harm will continue unless

declared unlawful and enjoined by this Court.



WHEREFORE, the plaintiffs respectfully pray that this Court:

      (1) enter a declaratory judgment that the at-large method of

      electing members of Georgia’s Public Service Commission dilutes

      black voting strength in violation of Section 2 of the Voting Rights

      Act, 52 U.S.C. § 10301;

      (2) enjoin the Secretary of State from administering any future

      elections for members of the Public Service Commission using the

      at-large method of election;

      (3) order the Secretary of State to administer future elections for

      members of the Public Service Commission using a method of

      election that complies with Section 2 of the Voting Rights Act;

      (4) award the plaintiffs the costs of this action together with their

      reasonable attorneys’ fees and expenses under 52 U.S.C.

      § 10310(e) and 42 U.S.C. § 1988; and




                                     10
    Case 1:20-cv-02921-SDG Document 1 Filed 07/14/20 Page 11 of 11




       (5) retain jurisdiction of this action and grant the plaintiffs any

       further relief which may in the discretion of the Court be

       necessary and proper.



Respectfully submitted this 14th day of July, 2020.


/s/ Bryan L. Sells
Attorney Bar No. 635562
The Law Office of Bryan L. Sells, LLC
PO Box 5493
Atlanta, Georgia 31107-0493
Telephone: (404) 480-4212
Email: bryan@bryansellslaw.com

Nicolas L. Martinez (pro hac vice forthcoming)
Wesley A. Morrissette (pro hac vice forthcoming)
Bartlit Beck LLP
Courthouse Place
54 West Hubbard Street, Suite 300
Chicago, IL 60654
Telephone: (312) 494-4400
Email: Nicolas.Martinez@bartlitbeck.com
Email: Wesley.Morrissette@bartlitbeck.com

Attorneys for the Plaintiffs




                                     11
